Citation Nr: 1615906	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  12-18 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral eye disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a skin disability, to include as due to herbicide exposure.  

5.  Entitlement to a rating in excess of 10 percent for degenerative joint and disc disease of the thoracolumbar spine (back disability).

6.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy (left leg disability).

7.  Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy (right leg disability).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1967 to July 1969. 

The issues of service connection for bilateral hearing loss and tinnitus come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Denver, Colorado, Department of Veteran's Affairs (VA) Regional Office (RO).  The issues of service connection for a skin condition and whether new and material evidence have been received to reopen a claim of service connection for bilateral eye disability come before the Board on appeal from an April 2012 rating decision that also denied service connection for a back disability.  An interim March 2013 rating decision granted entitlement to service connection for a back disability and, on a secondary basis, right and left leg disabilities; 10 percent ratings were assigned for each.  

[As discussed in more detail below, the Board acknowledges that the RO's March 2013 statement of the case (impliedly) purported to reopen the claim of entitlement to service connection for eye disability.  However, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Id.]

In November 2015, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record.  The Board notes that, in the Veteran's substantive appeal with the matters decided in the April 2012 rating decision, he requested a Travel Board hearing.  However, in written correspondence dated in March 2015, he requested a videoconference hearing in lieu of a Travel Board hearing.)

The issues of increased ratings for a back disability and bilateral leg disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  An unappealed June 1985 rating decision denied the Veteran's claim of service connection for bilateral eye disability based essentially on a finding no relevant injury or disease during active service; an unappealed May 2005 rating decision impliedly reopened the Veteran's claim and denied it on the merits, based essentially on a finding that there was no evidence of current disability.  

2.  Evidence received since the May 2005 rating decision tends to show that the Veteran has a current bilateral eye disability and that there was eye disease during active service; relates to unestablished facts necessary to substantiate the claim of service connection for that disability; and raises a reasonable possibility of substantiating such claim.

3.  The service records provided by the Veteran in support of his claim of service connection for bilateral eye disability have been altered.

4.  The Veteran's current bilateral eye disability did not have its onset during active service and is not related to any incident of active service.  

5.  It is not shown that the Veteran has (or during the pendency of this claim has had) a left hearing loss disability according to VA standards; the Veteran's right ear hearing loss did not have its onset during active service, or within one year thereafter, and is not related to any incident of active service.

6.  The Veteran's tinnitus did not have its onset during active service, or within one year thereafter, and is not related to any incident of active service.

7.  The Veteran's current skin disability did not have its onset during active service, is not presumed to result from exposure to herbicides, and is not related to any incident of active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for bilateral eye disability may be reopened.  38 U.S.C.A. § 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for service connection for bilateral eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

4.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

5.  The criteria for service connection for skin disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claims. 

Inasmuch as this decision grants the request to reopen a previously denied claim of service connection for bilateral eye disabilities, there is no reason to belabor the impact of the VCAA on this matter as any notice or duty to assist omission is harmless.

With respect to the service connection claims decided herein, the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in January 2011, VA notified the Veteran of the information needed to substantiate his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Board acknowledges that the some correspondence from the Veteran suggests that there may be outstanding hospital records related to his alleged eye injury.  (See, e.g., December 1984 claim (asserting treatment for "eye injury" at "1st Calvary Hospital" in June 1968.)  However, as is discussed in more detail below, the Veteran's report of that injury is not credible.  Consequently, remand to obtain the claimed records would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 106   (2008); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran was afforded VA (including fee-basis) examinations for hearing loss and tinnitus in June 2011, for skin disability in February 2012, and eye disability in March 2013.  As discussed in more detail below, the Board finds the examination reports, taken together, adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in November 2015, the undersigned explained what was needed to substantiate the claims of service connection.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Analysis

New and Material Evidence

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court of Appeals for Veterans Claims (Court) has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A June 1985 rating decision denied the Veteran's claim of service connection for bilateral eye disability on the basis that there was no evidence of disease or trauma to the eye during active service and that uncorrected vision was normal at separation from service.  The evidence of record at that time included his service treatment records (STRs) (to include August 1968 treatment for left eye conjunctivitis, a May 1969 separation examination documenting normal vision on clinical examination, and a May 1969 report of medical history, in which the Veteran denied any eye trouble); a copy of the Veteran's DD Form 214 (received in 1971) that did not indicate that the Veteran had received a Purple Heart; a copy of the Veteran's DD Form 214 (submitted in conjunction with his claim) indicating that he had received a Purple Heart; and a copy of the Veteran's Enlisted Qualification Record (personnel brief) noting (under awards and decorations) that he had received a Purple Heart and (under wounds) that he had suffered an eye injury.  He did not initiate an appeal of that decision, and it became final.

A May 2005 rating decision denied the Veteran's claim of service connection for bilateral eye disability on the basis that there was no evidence of current eye disability.  (While the rating decision did not explicitly note whether the claim was reopened, the Board notes that the denial was on the merits.  Consequently, the Board finds that the decision impliedly reopened the claim.)  Additional evidence added to the record at that time included the Veteran's assertion, in his June 2004 claim, that his eyes were injured during a fire fight in Vietnam and a December 2004 response from the service department that there were was no record that the Veteran had been awarded the Purple Heart.  He did not initiate an appeal of that decision, and it became final.

The evidence received since the May 2005 rating decision includes the Veteran's lay assertions that he injured his eyes while hauling toxic chemicals as part of his duties while on active service.  (See, e.g., November 2015 hearing transcript.)  This evidence is new, as it was not previously considered, and material, as it references an incident in service not previously considered in a final rating decision.  (Notably, the Veteran's lay testimony must be presumed credible for the purposes of reopening this claim.)  In addition, on March 2013 VA examination, bilateral eye disability was diagnosed, which the Board notes is also new and material, as it establishes current disability.  The additional evidence received since the prior final denial raises a reasonable possibility of substantiating the claim.  Consequently, the Board finds that the evidence is new and material and sufficient to reopen the claim of entitlement to service connection for bilateral eye disability.  

The Board acknowledges that, in the April 2012 rating decision, the RO declined to reopen the Veteran's claim of service connection for bilateral eye disability.  However, in the March 2013 statement of the case, the RO captioned the issue as "service connection" for eye disability (i.e., not as whether new and material evidence had been received to reopen the claim), and the discussion clearly indicates that the RO considered the claim on the merits, considering the new evidence of record, to include a negative VA nexus opinion.  Consequently, there is no prejudice to the Veteran for the Board to consider the reopened claim on the merits, below.


Service Connection

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim decided herein.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection requires evidence showing: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury incurred or aggravated in service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases (including sensorineural hearing loss and tinnitus as organic diseases of the nervous system) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent disabling within one year after service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309(a).  If a chronic disease enumerated in 38 U.S.C.A. § 1101(a) (West 2014); 38 C.F.R. § 3.309(a) is diagnosed after separation from service, the nexus requirement of a claim for service connection can be proven by evidence of a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, if a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease manifested to a degree of 10 percent or more the Veteran is entitled to a presumption of service connection for such disease even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  Veterans who served in Vietnam during the Vietnam Era (during the period beginning on January 9, 1962, and ending on May 7, 1975) are presumed to have been exposed to herbicides/Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii).  It is not in dispute that the Veteran had qualifying Vietnam service.

At the outset, the Board notes that the record contains different versions of the Veteran's military personnel record with contradictory information.  The copy of the Veteran's DD Form 2014 provided by the Veteran in 1984 indicates that he received the Purple Heart.  In contrast, copies obtained by VA in 1971 and 2014 do not list the Purple Heart among the Veteran's awards.  Similarly, the copy of the Veteran's personnel brief provided by the Veteran in 1984 indicates that he received the Purple Heart and an eye injury; the copy obtained by VA does not indicate such award or injury.  In examining the personnel brief submitted by the Veteran, in particular, the Board notes that the wrong authority is cited for listed Purple Heart award ("USARPAC VIETNAM" is listed, instead of the authorizing Army regulation), and that the nature of the wound is misspelled ("eye injure" instead of "eye injury".)  These errors call into question the authenticity of the versions of these documents submitted by the Veteran.  

The Board finds that the 2004 response from the service department, stating that there is no record that the Veteran received a Purple Heart, is the most probative evidence in resolving the dispute as to which version of the service record is accurate.  The response came directly from the service department and is consistent with the personnel records obtained from the service department by VA.  It also postdates the 1984 submissions from the Veteran (i.e., this is not an instance where earlier versions of a document do not reflect later granted awards or other corrections).  

The service department-provided records are also consistent with the contemporaneous medical evidence of record (specifically, the Veteran's separation examination (in which his eyes were clinically evaluated as normal) and his report of medical history at separation from service (in which the Veteran indicated that he had never experienced eye trouble)), which contradicts the Veteran's assertion that he suffered an eye injury during service that was severe enough to require hospital treatment (see, e.g., December 1984 claim), be documented on the personnel brief as an official wound, and result in the award of a Purple Heart.  The Board notes that the Veteran's service department records and STRs are also consistent with more recent reports, when seeking treatment for current eye disability, in which the Veteran denied prior ocular history.  (See, e.g., January 2008 and March 2011 private treatment records).  

After review of the personnel records provided by the Veteran and comparison to those provided by the service department, viewed in the context of the record as a whole, the Board finds that the personnel records obtained directly from the service department are consistent with the overall record and are, therefore, more probative (i.e., more accurate) that those provided by the Veteran.  Consequently, the Board finds that the copies of the Veteran's DD Form 214 and personnel brief received in 1984 do not accurately reflect the nature of the Veteran's service and, further, that they are altered service records submitted in conjunction with a claim for VA benefits.

The Board must consider the submission of altered records in weighing the Veteran's overall credibility.  "If a witness has testified falsely as to any material fact, the entire testimony of that witness may be disregarded upon the principle that one who testifies falsely about one material fact is likely to testify falsely about everything.  However, such a witness need not be found totally unworthy of belief.  A fact finder may accept so much of the such testimony as believed to be true, and disregard what is believed to be false."  U.S. v. Gilkeson, 431 F.Supp.2d 270, 277 (N.D.N.Y. 2006).  The trier of fact must consider whether, as in United States v. Connolly, 504 F.3d 206, 215-16 (1st Cir.2007), particular falsehoods in a witness's testimony so undermine his credibility as to warrant disbelieving the rest of his testimony.  United States v. Edwards, 581 F.3d 604, 612 (7th Cir. 2009).  

In this case, the Board finds that the submission of altered service records is a falsehood of such a degree that the Veteran's entire testimony regarding injuries or incidents during active service (and continuity of symptomatology since that time) is not credible and not worthy of consideration.  In support of this determination, the Board notes that, at least as recently as January 24, 2011, (i.e., subsequent to the current claim on appeal, which was received on January 11, 2011) the Veteran continued to claim that he had received a Purple Heart for eye injury (i.e., the 1984 submission of altered service records does not reflect a momentary instance of poor judgment).  (See January 2011 Vet Center treatment records.)  Consequently, the Board finds that, to the extent that he reports any injury or disease during service or continuity of symptomatology since separation, the Veteran's lay testimony alone (absent independent corroboration) is less than credible and does not support any of the service connection claims decided herein.

With respect to the claimed bilateral eye disability, as noted above, the Veteran's STRs note a single instance of treatment for conjunctivitis, which apparently resolved, as the Veteran's eyes were clinically normal at separation and he reported no history of eye trouble.  With the exception of the Veteran's self-reports of military eye-injury (which, as explained above, are not credible), medical examinations conducted in conjunction with evaluation of the Veteran's fitness for commercial driving are negative for any eye disability other than refractive error.  Private treatment records indicate that the Veteran has reported symptoms of "flashes" or "spots," blurred and "fluctuating" vision, photophobia, and temporary blackouts of vision.  However, his diagnoses are limited to cataracts and glaucoma suspect, and he wears glasses to correct refractive error.  (See, e.g., February 2009, January 2011, and March 2011 private treatment records.)  At the November 2015 Board hearing, the Veteran endorsed feelings of vertigo.  

On March 2014 VA (fee-basis) examination, the examiner provided a diagnosis of bilateral nuclear sclerotic cataracts.  The examiner considered the private treatment records noting that he was suspicious for glaucoma, based on cup-to-disc ratio, but noted that follow-up testing was negative for glaucoma.  (This is consistent with private treatment records noting that he was being watched, but not treated, for glaucoma.)  The examiner concluded that the Veteran's currently diagnosed cataracts are less likely than not related to service because they are related to the aging process.  

The medical evidence of record is against the Veteran's claim.  While the Veteran is competent to testify (e.g., at the Board hearing, in correspondence with VA, and in some medical records) that he has experienced symptoms of eye disability (that are capable of lay observation) since active service, the Board notes that such assertions have been determined to be not credible.  In addition, they are contradicted by the contemporaneous evidence of record, noting no eye injury during active service and normal eyes at separation, as well as those postservice private treatment records prior to cataract diagnosis, in which the Veteran reported no ocular history.  The Veteran has not indicated that he has the required medical expertise or training to opine as to the etiology of his current eye disability.  As there is no probative (competent and credible) evidence in favor of the Veteran's claim of service connection for bilateral eye disability, the benefit of the doubt doctrine does not apply, and the Board finds that the appeal in this matter must be denied.  

With respect to the issue of bilateral hearing loss, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran has reported exposure to acoustic trauma while stationed in Vietnam that is consistent with his military occupational specialty of armorer.  Therefore, the Board finds that his report of noise exposure during service is supported by the objective evidence of record. 

On July 1967 enlistment audiogram, pure tone thresholds, in decibels (converted from ASA to ISO (ANSI) units), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
X
10
LEFT
10
0
5
X
5

On May 1969 separation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
X
0
LEFT
0
0
5
X
5

On June 2011 audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
45
50
45
LEFT
20
20
20
20
25

Speech audiometry revealed speech recognition ability of 96 percent, bilaterally.  The examiner diagnosed mild to moderate sensorineural hearing loss in the right ear; left ear hearing was normal for VA purposes.  The examiner opined that the Veteran's right ear hearing loss was less likely than not related to service, as his hearing was normal at separation.  

On July 2015 VA audiological consultation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
40
40
25
LEFT
15
15
15
10
20

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 100 in the left ear.  The clinician noted that test reliability was only fair, based on inconsistent responses, and that the results were better than (i.e., showed improvement on) the 2011 VA fee-basis examination.  Based on the inconsistent responses, the clinician declined to recommend a hearing aid for the right ear.  

On December 2015 private audiological consultation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
45
55
45
LEFT
15
10
15
20
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  (The record does not specify whether the Maryland CNC Test was used.)  

As regards the left ear, the threshold requirement that must be met in order to establish a claim for service connection is that there must be competent evidence (a medical diagnosis) of a current disability (or one that existed on or after the date of application for service connection).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the objective (medical) evidence of record shows that the Veteran has not been diagnosed with hearing loss for VA purposes in the left ear, the Board finds that the Veteran does not have a current left ear hearing loss disability for which service connection can be granted.

As regards the right ear, while the Veteran has a hearing loss disability for VA purposes, and conceded noise exposure during service, the Board notes that the medical evidence of record is negative for a nexus between the two.  The Board has considered the Veteran's report on VA examination that his hearing loss symptoms onset in 1968-1969 (during service or within the first postservice year) and his lay testimony, during the November 2015 Board hearing, that he was told by a doctor that he had hearing loss related to his alleged eye injury during service.  While the Veteran is competent to report symptoms capable of lay observation (such as difficulty hearing) and to report what he was told by medical professionals, in this case, the Board has previously concluded that the Veteran's testimony regarding injuries or symptoms during service, with continuity since, is not credible, and the Board finds that it does not support his claim.  Furthermore, the Veteran has not indicated that he has the required medical expertise or training to opine as to the etiology of his right ear hearing loss.  As there is no probative evidence in favor of the Veteran's claim of service connection for right ear hearing loss, the benefit of the doubt doctrine does not apply, and the Board finds that the appeal in this matter must be denied.  

With respect to the Veteran's claim of service connection for tinnitus, the Board notes that his STRs are silent for any relevant complaints.  The Veteran denied experiencing tinnitus in postservice medical records associated with examination for his commercial driver's license.  (See, e.g., March 1996 and March 2000 annual examinations.)  He also denied any ringing in the ears on January 2011 VA Vet Center treatment.  

On June 2011 VA examination, the Veteran reported that his symptoms of tinnitus onset between 1970 and 1972.  The examiner opined that his tinnitus was less likely than not related to service, based on normal hearing at separation.  

As previously noted, while the Veteran is competent to report symptoms, such as ringing in the ears, that are capable of lay observation, the Board finds that the Veteran's lay testimony, to include that regarding onset of tinnitus symptoms, is not credible, and thus does not establish that the Veteran's tinnitus had its onset during service, or within the first postservice year.  The medical opinion evidence of record is against the Veteran's claim.  As there is no probative evidence in favor of the Veteran's claim of service connection for tinnitus, the benefit of the doubt doctrine does not apply, and the Board finds that the appeal in this matter must be denied.  

With respect to the Veteran's claim of service connection for skin condition, the Veteran's STRs indicate that he was treated in December 1967 for swelling on the dorsum of both hands.  The swelling was determined to be an allergic reaction secondary to either insect bites or mosquito repellant.  Benadryl was prescribed.  With the exception of an abdominal scar, his skin was clinically evaluated as normal at separation from service, and he denied any history of skin diseases.  

On July 2004 private physical examination, his skin was clinically evaluated as normal.  A December 2008 private treatment record notes that the Veteran was treated for bug bites.  His postservice treatment records are otherwise silent for reports of any skin disability, to include numerous annual examinations required for him to maintain the commercial driver's license necessary for his prior employment.

On February 2012 VA skin examination, the examiner provided a diagnosis of nonspecific dermatitis.  The examiner noted the Veteran's report of treatment during service for bug bites on his hands, as well as his report that since service, on and off, he gets an itchy rash on his arms, but not on his hands.  On physical examination, the Veterans hands were normal, and he had residual depigmented spots over his bilateral arms without active rash present.  The examiner opined that the Veteran's current skin disability was less likely than not related to service.  In his rationale, the examiner explained that the Veteran was treated in service for an allergic reaction that resulted in swelling, but no rash, of the hands, but that his current disability involved a visible skin rash of the arms, not affecting the hands, i.e., that the documented incident in service and the Veteran's current symptoms are not related to the same underlying disability.  

At the November 2015 Board hearing, the Veteran testified that he did not remember using gloves to clean weapons, and that he believed that exposure to solvents and chemicals caused his current skin disability.  He stated that he sought medical treatment for a skin condition of the arms more times than was documented during service, up to eight times per year.  He stated that following separation from service, his grandmother treated his skin disability with folk remedies.  He testified that his former doctor, whose records are no longer available, told him that his skin disability could be related to active service.  A November 2015 private treatment record notes the Veteran's assertion that he was exposed to something during an explosion in Vietnam, resulting in white discoloration and itching of the upper extremities that took several weeks to resolve.  He reported recurring episodes since that time.  The private clinician suspected idiopathic guttate hypomelanosis, although he could not rule out chemical leukoderma (based on the Veteran's reported history.)  In December 2015, the Veteran submitted photographs of his skin disability on his arms and a statement that he believed that his skin disability was due to Agent Orange exposure.  

Presumptive service connection based on exposure to herbicides (such as Agent Orange) during active service is available only for those disabilities enumerated by statute or regulation; the Veteran does not have a diagnosis of an enumerated condition.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Thus, to the extent the Veteran seeks service connection for skin disability under the presumptive provisions based on herbicide exposure, the claim must be denied.

As regards consideration of service connection on a direct basis, the Board notes that the medical opinion evidence of record is against the Veteran's claim, as there is no medical indication that the Veteran's current skin disability is the same as that treated during active service (and the Veteran is not competent to opine as to the etiology of his skin disability, which is a complex medical question.)  

With respect to the Veteran's assertion that his skin disability onset during service either as a result of chemical exposure or following an explosion, with continuity of symptomatology since separation, and additional (undocumented) treatment during service, the Board notes that the Veteran's lay testimony is, generally speaking, considered less than credible, due to his submission of altered service records.  In the case of his skin disability, specifically, the Board notes that his assertions are further contradicted by the medical evidence of record, which includes STRs noting treatment for an unrelated allergic reaction on the hands and normal skin at separation (but otherwise silent for skin disability, to include any treatment during service for a rash lasting several weeks that resulted from an explosion) and private postservice treatment records noting a single treatment for bug bites, silent for (or including the Veteran's explicit denial of) any symptoms of rash.  

The medical opinion evidence of record is against the Veteran's claim.  The lay evidence offered in support is not credible.  As there is no probative (competent and credible) evidence in favor of the Veteran's claim of service connection for a skin disability, the benefit of the doubt doctrine does not apply, and the Board finds that the appeal in this matter must be denied.


ORDER

The appeal seeking to reopen a claim of service connection for bilateral eye disability is granted.

The appeal seeking service connection for bilateral eye disability (on the merits) is denied.

The appeal seeking service connection for bilateral hearing loss is denied.

The appeal seeking service connection for tinnitus is denied.

The appeal seeking service connection for skin disability is denied.


REMAND

As noted above, in a March 2013 rating decision issued during the pendency of this appeal, the RO granted service connection for a back disability and for bilateral leg disabilities secondary to the back disability; consequently, the matter of service connection for those disabilities is no longer in appellate status.   

In a May 2013 notice of disagreement, the Veteran expressed disagreement with the rating assigned for his back and bilateral leg disabilities.  It does not appear that further action has been taken on these matters; there is no statement of case in the claims file.  The Court has held that, where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the AOJ to issue a statement of the case, and to provide the appellant an opportunity to perfect the appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a SOC addressing the matters of ratings in excess of 10 percent, each, for service-connected back, left leg, and right leg disabilities.  The appellant, and his representative, should be informed that he must file a timely and adequate substantive appeal in order to perfect his appeal of this issue to the Board.  If a timely substantive appeal is received, then this issue should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


